Case 1:14-cr-20330-JAL Document 317 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 17-23844-CIV-LENARD/REID
                          (Criminal Case No. 14-20330-Cr-Lenard)

  BRANNOC K. RUDD,

          Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  __________________________________/

        ORDER ADOPTING REPORT OF THE MAGISTRATE JUDGE (D.E. 9),
       DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR
           CORRECT SENTENCE (D.E. 1), DENYING CERTIFICATE OF
                   APPEALABILITY, AND CLOSING CASE

          THIS CAUSE is before the Court on the Report of Magistrate Judge Lisette M.

  Reid issued March 23, 2020, (“Report,” D.E. 9), recommending that the Court deny

  Movant Brannoc K. Rudd’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

  Correct Sentence, (“Motion,” D.E. 1). Specifically, Judge Reid found that Movant’s claims

  are conclusively refuted by the record, not cognizable in a Section 2255 proceeding, and/or

  otherwise meritless. (Report at 12-18.) The Report provides the Parties with fourteen (14)

  days to file objections. (Id. at 19.) As of the date of this Order, no objections have been

  filed. Failure to file objections shall bar parties from attacking on appeal the factual

  findings contained in the report. See Resolution Trust Corp. v. Hallmark Builders, Inc.,

  996 F.2d 1144, 1149 (11th Cir. 1993). Therefore, after an independent review of the Report

  and record, it is hereby ORDERED AND ADJUDGED that:
Case 1:14-cr-20330-JAL Document 317 Entered on FLSD Docket 05/15/2020 Page 2 of 2



          1.   The Report and Recommendation of the Magistrate Judge (D.E. 9) issued

               on March 23, 2020, is ADOPTED;

          2.   Movant Brannoc K. Rudd’s Motion under 28 U.S.C. § 2255 to Vacate, Set

               Aside, or Correct Sentence (D.E. 1) is DENIED;

          3.   A certificate of appealability SHALL NOT ISSUE;

          4.   All pending motions are DENIED AS MOOT; and

          5.   This case is now CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida this 15th day of May,

  2020.


                                        ____________________________________
                                        JOAN A. LENARD
                                        UNITED STATES DISTRICT JUDGE




                                           2
